Citation Nr: 0104446	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  93-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right-sided pain 
due to undiagnosed illness as a result of service in the 
Southwest Asian theater pursuant to 38 C.F.R. § 3.317.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
right-side pain due to an undiagnosed illness, and a rating 
decision of the Washington, D.C., RO, which denied 
entitlement to service connection for migraine headaches.  
The Nashville RO is the certifying RO.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  A remand on this 
basis was requested by the veteran's representative.  The 
case has previously been remanded on 2 occasions.

The veteran originally claimed right-side pain due to a 
laparoscopy.  The theory of entitlement was later changed to 
right-side pain due to undiagnosed illness as a result of 
service in the Persian Gulf War.  Moreover, the veteran 
appears to variously claim right-side pain, lower quadrant 
pain, and pain radiating down her leg.  While the most recent 
VA examinations suggest that the veteran's pain is due to 
radiculopathy, there was no specific finding related to 
service in the Persian Gulf War and undiagnosed illness.  
Therefore, the Board finds that a medical opinion is needed 
to clarify the site of the veteran's complaints of pain and 
to address the veteran's complaints of pain as they relate to 
service in the Persian Gulf and undiagnosed illness.  
Therefore, the Board finds that the claim should remanded for 
an opinion to determine the nature and etiology of the 
veteran's current complaints and their potential relationship 
to service in the Persian Gulf.  

In addition, the veteran claims that she developed migraine 
headaches during military service.  However, the record 
appears in conflict as to whether she developed the headaches 
during service or within months of service separation.  
Moreover, there appears to be some suggestion that the 
veteran experienced migraine headaches prior to military 
service.  Accordingly, the Board finds that a remand is 
necessary for an opinion of whether the veteran's migraine 
headaches were incurred in or aggravated by military service.  
Thus, the veteran should undergo a VA examination in order to 
clarify the diagnosis and provide a medical opinion on the 
etiology.  

Finally, the veteran should be advised that while the case is 
on remand status, she is free to submit additional evidence 
and argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there are additional medical records that have not been 
submitted, the appellant is free to highlight the records, 
and submit them, or request the RO's assistance in obtaining 
the records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with treatment for any of the claimed 
disabilities not already associated with 
the claims file, including any pre-
service treatment for headaches.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the entire claims file, 
to include records obtained pursuant to 
the above, should be directed to the 
appropriate VA examiner for an 
examination and opinion regarding the 
relationship between the veteran's 
complaints of pain, including "right 
side" pain, and duty in the Persian 
Gulf.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

(a)  What is the nature of the veteran's 
current complaints of pain?

(b)  Does the record establish that the 
veteran's current complaints of pain, 
including right-side pain, are as likely 
as not related to military service in the 
Persian Gulf?  In responding to this 
question, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

(c)  If it is determined that the 
veteran's complaints of pain, including 
right-side pain, are not related to 
service in the Persian Gulf, then the 
examiner should provide an opinion as to 
a general medical nexus between the 
current complaints and military service, 
if any.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be determined 
without additional examination, such 
examination should be scheduled.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

4.  Further, the veteran should be 
scheduled for an appropriate VA 
examination for an opinion regarding her 
migraine headaches.  The examiner is 
requested to express an opinion as to the 
following questions:

(a)  What is the nature of the veteran's 
current headache disorder?

(b)  Does the record establish that the 
veteran's headaches disorder pre-existed 
the veteran's period of military service?  

(c)  If a headache disorder pre-existed 
the veteran's period of military service, 
does the entire record covering the 
condition of the veteran's disorder prior 
to, during, and subsequent to military 
service make it as likely as not that the 
current headache disorder was an 
aggravation of a pre-existing condition 
beyond the natural progress to be 
expected by reason of the inherent 
character/nature of the condition?

(d)  If there is no evidence of a pre-
existing headache disorder, the examiner 
is asked to determine whether it is as 
likely as not that the veteran's headache 
disorder, claimed as migraine headaches, 
was manifested during her period of 
active military service.

The examiner is asked to identify the 
information on which he/she based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

6.  Thereafter, the matters should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


